     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.74 Page 1 of 10



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                            Case No.: 21cv590-GPC-LL
12                                     Plaintiff,
                                                        ORDER GRANTING
13   v.                                                 EX PARTE APPLICATION FOR
                                                        LEAVE TO SERVE A THIRD-
14   JOHN DOE subscriber assigned IP
                                                        PARTY SUBPOENA PRIOR TO A
     address 104.177.119.88,
15                                                      RULE 26(f) CONFERENCE
                                     Defendant.
16
                                                        [ECF No. 4]
17
18         Currently before the Court is Plaintiff’s Ex Parte Application for leave to serve a
19   third-party subpoena prior to a Rule 26(f) conference. 1 ECF No. 4. Because Defendant has
20   not been identified, no opposition or reply briefs have been filed. Having reviewed
21   Plaintiff’s motion and all supporting documents, the Court GRANTS the motion for the
22   reasons set forth below.
23   I.    BACKGROUND
24         Plaintiff alleges that it “is the owner of original, award winning motion pictures
25   featured on its brand’s subscription-based adult websites.” ECF No. 4-1 at 7.
26
27
     1
      Reference to “Rule” refers to the Federal Rules of Civil Procedure, unless otherwise
28   noted.
                                                    1
                                                                                   21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.75 Page 2 of 10



1    On April 5, 2021, Plaintiff filed a complaint against John Doe subscriber assigned IP
2    address 104.177.119.88 alleging copyright infringement. ECF No. 1 (“Compl.”). Plaintiff
3    alleges that Defendant has illegally infringed by downloading, copying, and distributing
4    twenty-four of its copyrighted movies over the BitTorrent file distribution network for an
5    extended period of time without authorization. Id. at 2, 7. Plaintiff describes the BitTorrent
6    network as a “system designed to quickly distribute large files over the Internet.” Id. at 4.
7    Plaintiff further alleges that Defendant, who “attempted to hide this theft by infringing
8    Plaintiff’s content anonymously,” can be identified by his or her Internet Service Provider
9    (“ISP”), AT&T U-verse, through his or her IP address 104.177.119.88. Id. at 2.
10         On April 21, 2021, Plaintiff filed the instant Ex Parte Application seeking an order
11   from the Court allowing it to serve a subpoena on Defendant’s ISP seeking Defendant’s
12   true name and address pursuant to Rule 45 so that Plaintiff may serve Defendant and
13   prosecute the claims in its complaint. ECF No. 4-1 at 8.
14   II.   LEGAL STANDARD
15         A party may not seek discovery from any source before the Rule 26(f) conference
16   unless that party first obtains a stipulation or court order permitting early discovery.
17   Fed. R. Civ. P. 26(d)(1). Courts in the Ninth Circuit apply the “good cause” standard in
18   deciding whether to permit early discovery. Semitool, Inc. v. Tokyo Electron America,
19   Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (adopting the conventional standard of “good
20   cause” in evaluating a request for expedited discovery). Good cause exists “where the need
21   for expedited discovery, in consideration of the administration of justice, outweighs the
22   prejudice to the responding party.” Id. Good cause for expedited discovery has been found
23   in cases involving claims of infringement and unfair competition. Id. In infringement cases,
24   expedited discovery is frequently limited to allowing plaintiffs to identify Doe defendants.
25   See Cell Firm Holdings, LLC v. Doe-72.220.126.76, No. 16cv2234-BEN (BLM),
26   2016 WL 4793161, at *3 (S.D. Cal. Sept. 14, 2016) (granting motion for expedited
27   discovery in infringement case to obtain only the true name and address of the Doe
28   defendant); Quad Int'l, Inc. v. Does 1-6, No. 2:12-cv-2631 LKK KJN, 2013 WL 142865,

                                                   2
                                                                                     21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.76 Page 3 of 10



1    at *4 (E.D. Cal. Jan. 11, 2013) (granting motion for expedited discovery in infringement
2    case to obtain Doe defendant’s name and contact information); UMG Recordings, Inc. v.
3    Doe, No. C-08-03999 RMW, 2008 WL 4104207, at *3 (N.D. Cal. Sept. 4, 2008) (granting
4    leave to take expedited discovery in infringement case for documents that would reveal the
5    identity and contact information for each Doe defendant).
6           District courts in the Ninth Circuit apply a three-factor test for determining whether
7    good cause exists to allow for expedited discovery to identify certain defendants.
8    Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999). First, the
9    plaintiff should “identify the missing party with sufficient specificity such that the Court
10   can determine that the defendant is a real person or entity who could be sued in federal
11   court.” Id. at 578. Second, the plaintiff must describe “all previous steps taken to locate the
12   elusive defendant” to ensure that plaintiff has made a good faith effort to identify the
13   defendant. Id. at 579. Third, plaintiff should establish that its lawsuit could withstand a
14   motion to dismiss. Id.
15   III.   DISCUSSION
16          A.    Identification of Missing Party with Sufficient Specificity
17          For the Court to grant Plaintiff’s motion, Plaintiff must first identify the Doe
18   defendant with sufficient specificity to enable the Court to determine that the Doe
19   defendant is a real person subject to the Court’s jurisdiction. Id. at 578. “Some district
20   courts in the Ninth Circuit have determined that a plaintiff identifies Doe defendants with
21   sufficient specificity by providing the unique IP addresses assigned to an individual
22   defendant on the day of the allegedly infringing conduct, and by using ‘geolocation
23   technology’ to trace the IP addresses to a physical point of origin.” 808 Holdings, LLC v.
24   Collective of Dec. 29, 2011 Sharing Hash E37917C8EEB4585E6421358FF32F29C
25   D63C23C91, No. 12cv00186 MMA (RBB), 2012 WL 12884688, at *4 (S.D. Cal.
26   May 8, 2012); see e.g., OpenMind Sols., Inc. v. Does 1-39, No. C 11-3311 MEJ, 2011 WL
27   4715200, at *2 (N.D. Cal. Oct. 7, 2011) (finding plaintiff met its burden to identify the Doe
28   defendants with sufficient specificity by identifying the unique IP addresses of individuals

                                                    3
                                                                                      21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.77 Page 4 of 10



1    engaged in BitTorrent protocol and using geolocation technology to trace the IP addresses
2    to a point of origin within the state of California); Pink Lotus Entm't, LLC v. Does 1-46,
3    No. C-11-02263 HRL, 2011 WL 2470986, at *3 (N.D. Cal. June 21, 2011) (same). Others
4    have found that merely identifying the IP addresses assigned to the defendants on the day
5    of the purported infringement is sufficient to satisfy the first factor.” 808 Holdings, LLC,
6    2012 WL 12884688, at *4; see e.g., First Time Videos, LLC v. Does, No. C 11-01675 LB,
7    2011 WL 1431619, at *2 (N.D. Cal. Apr. 14, 2011) (“First, First Time Videos has identified
8    the Doe defendants with sufficient specificity by submitting a chart listing each of the
9    defendants by the IP address assigned to them on the day it alleges the particular defendant
10   engaged in the infringing conduct.”). This Court finds the first standard persuasive.
11         Here, Plaintiff has provided a declaration from David Williamson, an information
12   and systems management consultant, currently employed as Plaintiff’s Chief Technology
13   Officer. ECF No. 4-2, Declaration of David Williamson (“Williamson Decl.”), ¶¶ 11–12.
14   Mr. Williamson states that he “oversaw the design, development, and overall creation of
15   the infringement detection system called VXN Scan,” which Plaintiff owns and uses to
16   “identify the IP addresses used by individuals infringing Plaintiff’s movies via the
17   BitTorrent protocol.” Id. ¶ 40. Mr. Williamson explains the VXN Scan system in detail,
18   which involves, in part, a proprietary BitTorrent client that emulates the behavior of a
19   standard BitTorrent client by repeatedly downloading data pieces from peers within a
20   BitTorrent network that are distributing Plaintiff’s movies. Id. ¶¶ 52–55. Mr. Williamson
21   states that other components of VXN Scan retrieve and store identical copies of every
22   network packet that is sent and received by the proprietary BitTorrent client, which
23   includes the IP address, date and time of the network transaction, the port number and
24   BitTorrent client used to accomplish the network transaction. Id. ¶¶ 57–66. It also includes
25   the “Info Hash” associated with the infringing computer file, which reflects the metadata
26   of the underlying .torrent file being shared without authorization. Id. ¶¶ 54, 62.
27   Mr. Williamson further explains that VXN Scan also extracts infringing transaction data
28

                                                  4
                                                                                   21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.78 Page 5 of 10



1    from each packet capture (“PCAP”) 2, connects with Maxmind GeoIP2 Precision Services
2    geolocation database to determine the ISP that assigned a particular IP address as well as
3    the city and state the IP address traces to, and summarizes the extracted infringing
4    transaction data in a tabular format. Id. ¶¶ 74–79.
5          Plaintiff also provides the declaration of Patrick Paige, a computer forensics expert
6    retained by Plaintiff to analyze and retain forensic evidence captured by its infringement
7    detection system. ECF No. 4-2, Declaration of Patrick Paige (“Paige Decl.”), ¶¶ 3–9, 12.
8    Mr. Paige states that he reviewed a PCAP from Plaintiff containing information related to
9    a transaction that occurred on March 18, 2021 involving IP address 104.177.119.88.
10   Id. ¶ 16. Mr. Paige attests that in reviewing the PCAP, he was able to confirm that the
11   PCAP is evidence of a recorded transaction with IP address 104.177.119.88 on
12   March 18, 2021 in which the IP address uploaded a piece or pieces of a file corresponding
13   to the Info Hash D96EA595522F63ADD33B6B3CE85F8FC0AE41B1C2 to VXN Scan. 3
14   Id. ¶¶ 18–19.
15         Next, Plaintiff provided a declaration from Susan B. Stalzer, an employee of Plaintiff
16   who reviews the content of its motion pictures and who was tasked with “verifying that
17   each infringing file identified as a motion picture owned by Strike 3 on torrent websites
18   was in fact, either identical, strikingly similar or substantially similar to a motion picture
19   in which Strike 3 owns a copyright.” ECF No. 4-2, Declaration of Susan B. Stalzer,
20   (“Stalzer Decl.”), ¶¶ 3, 7. She reviewed contents of digital media files obtained using VXN
21   Scan’s Torrent Collector and Downloader and viewed each side-by-side with Plaintiff’s
22   motion pictures and confirmed they were identical, strikingly similar or substantially
23   similar. Stalzer Decl. ¶¶ 3, 8–10. Ms. Stalzer also states that she used “American Registry
24
25
     2
       “A PCAP is a computer file containing captured or recorded data transmitted between
26   network devices.” Williamson Decl. ¶ 58.
27   3
       This Info Hash number is associated with infringed work number 1 in Plaintiff’s table of
     infringements by IP address 104.177.119.88. ECF No. 1-2 (Exhibit A to the complaint)
28   at 1.
                                                   5
                                                                                     21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.79 Page 6 of 10



1    for Internet Numbers (‘ARIN’) to confirm that the ISP AT&T U-verse did own
2    Defendant’s IP address at the time of the infringements, and hence has the relevant
3    information to identify Doe Defendant.” Id. ¶ 12.
4             Finally, Plaintiff provided a declaration from Emilie Kennedy, Plaintiff’s in-house
5    general counsel, in which Ms. Kennedy states that Plaintiff inputted IP address
6    104.177.119.88 into Maxmind’s Geolocation Database on January 17, 2019 after receiving
7    infringement data from VXN Scan, prior to filing its complaint, and prior to filing the
8    instant motion, and each time, IP address 104.177.119.88 traced to a location in San Diego,
9    California. ECF No. 4-2, Declaration of Emilie Kennedy (“Kennedy Decl.”), ¶¶ 3–7.
10            Because Plaintiff has provided the Court with the unique IP address and the dates
11   and times of connection plus the methodology for obtaining them, the name of the ISP that
12   provided internet access for the user of the identified IP address, and used Maxmind
13   geolocation technology to trace the IP address to this District at or close to the time of the
14   infringement and prior to filing the complaint and this motion, the Court finds that Plaintiff
15   has made a sufficient showing that Doe Defendant with IP address 104.177.119.88 likely
16   resolves to a real person or entity with a physical address in this District. See
17   Criminal Prods., Inc. v. Doe-72.192.163.220, No. 16-CV-2589 WQH (JLB), 2016 WL
18   6822186, at *2–3 (S.D. Cal. Nov. 18, 2016); 808 Holdings, LLC, 2012 WL 12884688,
19   at *4.
20            B.    Previous Attempts to Locate Defendant
21            Second, Plaintiff must describe all prior attempts it has made to identify the Doe
22   defendant in a good faith effort to locate and serve them. See Columbia Ins. Co., 185 F.R.D.
23   at 579. Plaintiff states that it “diligently attempted to correlate Defendant’s IP address to
24   Defendant by searching for Defendant’s IP address” on various web search tools; by
25   reviewing sources of authority such as agency websites and informational technology
26   guides for other means of identification; and by consulting with computer investigators and
27   cyber security consultants. ECF No. 4-1 at 14. Plaintiff states that despite these efforts, it
28   is unable to obtain the identity of the alleged infringer because although publicly available

                                                   6
                                                                                     21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.80 Page 7 of 10



1    data enables Plaintiff to identify the ISP provider, city, and state associated with an IP
2    address, it does not allow Plaintiff to obtain the identity of the subscriber. Id. Plaintiff
3    further states that Defendant’s IP address is “assigned to Defendant by his or her [ISP],
4    which is the only party with the information necessary to identify Defendant by correlating
5    the IP address with John Doe’s identify.” Id. at 7; Paige Decl. ¶ 28. Based on the above,
6    the Court finds that Plaintiff has made a good faith effort to identify and locate the Doe
7    defendant.
8          C.     Whether Plaintiff Can Withstand a Motion to Dismiss
9          “[P]laintiff must make some showing that an act giving rise to civil liability actually
10   occurred and that the [pre-service] discovery is aimed at revealing specific identifying
11   features of the person or entity who committed that act.” Columbia Ins. Co. v.
12   seescandy.com, 185 F.R.D. at 580. “[A] plaintiff who claims copyright infringement must
13   show: (1) ownership of a valid copyright; and (2) that the defendant violated the copyright
14   owner’s exclusive rights under the Copyright Act.” Ellison v. Robertson, 357 F.3d 1072,
15   1076 (9th Cir. 2004) (citations omitted).
16         Plaintiff states that it is the exclusive rights holder of the copyrighted works at issue
17   and that they are registered with the United States Copyright Office. See ECF No. 4-1
18   at 16; Compl. at 7; ECF No. 1-2 (Exhibit A to the complaint); Williamson Decl. ¶ 13;
19   Stalzer Decl. ¶ 10. Plaintiff alleges that between November 30, 2018 and March 18, 2021,
20   Defendant infringed Plaintiff’s copyrighted works by downloading, copying, and
21   distributing Plaintiff’s works using the BitTorrent file distribution network. See ECF No.
22   4-1 at 16–17; Compl. at 2, 7; ECF No. 1-2 (Exhibit A to the complaint). Plaintiff further
23   alleges that it did not authorize, permit, or consent to Defendant’s copying or distributing
24   its works. ECF No. 4-1 at 16; Compl. at 7. Accordingly, Plaintiff has alleged the prima
25   facie elements of direct copyright infringement and could withstand a motion to dismiss.
26   See Ellison, 357 F.3d at 1076; Columbia Ins. Co., 185 F.R.D. at 579–80.
27   ///
28   ///

                                                   7
                                                                                      21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.81 Page 8 of 10



1    IV.    CONCLUSION
2           Once Plaintiff learns the subscriber's identity, it cannot rely on a bare allegation that
3    he or she is the registered subscriber of an IP address associated with infringing activity to
4    state a plausible claim for direct or contributory copyright infringement. Cobbler Nevada,
5    LLC v. Gonzales, 901 F.3d 1142, 1144 (9th Cir. 2018); Strike 3 Holdings, LLC v.
6    Doe 70.95.181.51, No. 19-cv-73-WQH-WVG, 2019 WL 777416, at *3 (S.D. Cal.
7    Feb. 21, 2019). However, at this point in the litigation, Plaintiff has made an adequate
8    showing of the need to subpoena Defendant’s ISP. See Glacier Films (USA), Inc. v.
9    Turchin, 896 F.3d 1033, 1036 (9th Cir. 2018) (observing that the district court’s case
10   management order permitting “limited discovery from an Internet Service Provider to
11   establish a potential infringer’s identity” was part of a “practical solution” to manage a
12   large number of peer-to-peer copyright infringement cases); Strike 3 Holdings, LLC v.
13   Doe, No. 2:18cv02637-MCE-CKD, 2019 WL 935390, at *4–5 (E.D. Cal. Feb. 26, 2019);
14   Strike 3 Holdings, LLC v. Doe 70.95.181.51, 2019 WL 777416 at *3. Thus, finding good
15   cause, the Court GRANTS Plaintiff’s Ex Parte Application for expedited discovery and
16   ORDERS the following:
17          1.      Plaintiff may serve a subpoena pursuant to Federal Rule of Civil
18   Procedure 45 on AT&T U-verse that seeks only the true name and address of the subscriber
19   assigned IP address 104.177.119.88 during the time period of the allegedly infringing
20   conduct described in Plaintiff’s complaint. Plaintiff shall not subpoena additional
21   information.
22          2.      Plaintiff may only use the disclosed information for the purpose of protecting
23   its rights in pursuing this litigation.
24          3.      Within fourteen calendar days after service of the subpoena, AT&T U-verse
25   shall notify the subscriber that his or her identifying information has been subpoenaed by
26   Plaintiff. The subscriber whose identity has been subpoenaed shall have thirty calendar
27   days from the date of such notice to challenge the disclosure by filing an appropriate
28   pleading with this Court contesting the subpoena.

                                                    8
                                                                                       21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.82 Page 9 of 10



1          4.     If AT&T U-verse wishes to move to quash the subpoena, it shall do so before
2    the return date of the subpoena. The return date of the subpoena must allow for at least
3    forty-five days from service to production. If a motion to quash or other customer challenge
4    is brought, AT&T U-verse shall preserve the information sought by Plaintiff in the
5    subpoena pending resolution of such motion or challenge.
6          5.     Plaintiff shall serve a copy of this Order with any subpoena obtained and
7    served pursuant to this Order to AT&T U-verse. AT&T U-verse, in turn, must provide a
8    copy of this Order along with the required notice to the subscriber whose identity is sought
9    pursuant to this Order.
10         6.     Once Plaintiff learns the identity of the subscriber(s), Plaintiff shall provide a
11   copy of this Order to that person or persons when Plaintiff first makes contact with the
12   subscriber regarding this case. At that same time, Plaintiff shall also provide the
13   subscriber(s) a copy of the Ninth Circuit's opinion in Cobbler Nevada, LLC v. Gonzales,
14   901 F.3d 1142 (9th Cir. 2018). Once both have been provided to the subscriber(s), counsel
15   for Plaintiff shall immediately file a declaration that confirms these have been provided to
16   the subscriber.
17         7.     Plaintiff and AT&T U-verse shall henceforth refer to the subscriber as
18   “John/Jane Doe” and shall redact and omit from all future filings all information that
19   identifies the subscriber personally, unless and until the subscriber becomes a defendant in
20   the above-captioned case. Such identifying information includes the subscriber's name and
21   address. Plaintiff and AT&T U-verse shall refer to the subscriber generically in any filings
22   and attach—under seal—a separate exhibit that includes the subscriber's identifying
23   information. 4
24
25
26
27   4
       Before filing any document under seal, the parties shall follow and abide by applicable
     law, including Civil Local Rule 79.2, Section 2.j. of the Electronic Case Filing
28   Administrative Policies and Procedures, and Chambers Rules of the appropriate judge.
                                                   9
                                                                                      21cv590-GPC-LL
     Case 3:21-cv-00590-GPC-LL Document 5 Filed 05/07/21 PageID.83 Page 10 of 10



1          8.    The subscriber may initially proceed anonymously as “John/Jane Doe” until
2    such time that there is sufficient proof before the Court that the subscriber is connected
3    with the alleged infringement.
4          9.    Plaintiff may not engage in any settlement discussions with the subscriber
5    unless and until the subscriber has been served with the complaint and the documents set
6    forth in paragraph (6) above.
7          IT IS SO ORDERED.
8    Dated: May 7, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                                  21cv590-GPC-LL
